Citation Nr: 1032266	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  06-32 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for arthritis, to include 
as secondary to service-connected frostbite residuals.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for bilateral 
hearing loss.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1955 to May 1958.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of September 2005 by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO originally denied service connection for bilateral 
hearing loss in a rating decision dated in October 2002 and 
notified the Veteran in writing.  The Veteran did not appeal the 
RO's decisions and, therefore, the decision is final.

2.  The evidence received subsequent to the October 2002 RO 
decision includes additional VA treatment records and lay 
statements; this evidence raises a reasonable possibility of 
substantiating the claim of service connection for bilateral 
hearing loss.


CONCLUSIONS OF LAW

1.  The RO's October 2002 rating decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2009).

2.  New and material evidence has been presented since the 
October 2002 RO decision denying service connection for bilateral 
hearing loss; thus, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection 
for bilateral hearing loss.  The RO originally denied the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss in a rating decision dated October 2002 on 
the grounds that the Veteran's hearing loss was "too remote" 
from his period of active military service to establish service 
connection.  The Veteran was notified of the decision in writing 
that same month.  Although he submitted several documents in 
September and November 2002 in which he requested copies of 
documents from his claims folder, these cannot be considered 
notices of disagreement, as he did not express dissatisfaction 
with the rating decision and a desire to contest the result.  
38 C.F.R. § 20.301.  Accordingly, he did not file an appeal and 
this decision is final.

The Veteran sought to reopen a service connection claim for 
bilateral hearing loss in July 2004.  For reasons unknown to the 
Board, the RO treated the Veteran's claim to reopen as an 
original service connection claim for bilateral hearing loss.  
The RO denied the Veteran's claim by way of a rating decision 
dated November 2004 on the basis that the currently diagnosed 
bilateral hearing loss neither occurred in nor was caused by 
service.  

The Veteran continued to submit evidence in support of the claim 
and, in August 2005, the RO notified the Veteran that he needed 
to submit new and material evidence to reopen his service 
connection claim for bilateral hearing loss.  See 38 C.F.R. 
§§ 3.156(a), (b).  According to the RO, the Veteran's claim was 
denied in October 2002 on the grounds that there was no evidence 
showing that the Veteran's hearing loss disability was caused by 
military service.  The Veteran was advised to submit evidence to 
this effect.  The RO issued another rating decision in September 
2005 in which it denied the Veteran's claim to reopen on the 
grounds that he failed to submit new and material evidence 
sufficient to reopen his service connection claim for bilateral 
hearing loss.  The Veteran was notified of the decision that same 
month and perfected this appeal. 

With a claim to reopen filed on or after August 29, 2001, such as 
this, "new" evidence is defined as evidence not previously 
submitted to agency decision-makers and "material" evidence as 
evidence, that by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2009).  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial and must 
raise a reasonable probability of substantiating the claim.  Id.

A change in diagnosis or the specificity of the claim must be 
carefully considered in determining the etiology of a potentially 
service- connected condition as well as whether the new diagnosis 
is a progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate condition.  
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The Veteran's 
current claim of service connection for bilateral hearing loss is 
based on the same factual basis that was of record when the 
previous claim was last decided on the merits, namely that he had 
a hearing loss disability as a result of his military duties as a 
heavy weapons infantryman.  Thus, new and material evidence is 
necessary to reopen the claim.

The evidence received subsequent to the October 2002 RO decision 
is presumed credible for the purposes of reopening a claim unless 
it is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Regardless of the RO's actions, the Board 
must still determine de novo whether new and material evidence 
has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  The Board finds that new and material evidence has been 
received.  The evidence of record at the time of the October 2002 
RO decision consisted of the Veteran's service treatment records 
(STRs) and VA treatment records.  The evidence now of record 
includes additional VA treatment records and lay statements.

As noted above, the Veteran's petition to reopen a claim of 
entitlement to service connection for bilateral hearing loss was 
previously denied because the evidence did not show that the 
bilateral hearing loss was caused by military service.

In this regard, the Veteran sought care at a VA audiology clinic 
in January 2006.  According to the examiner, it was "at least 
possible" that the Veteran's hearing loss was caused in part by 
in-service noise exposure.  In support of this contention, the 
examiner reviewed the Veteran's DD Form 214 and noted that his 
in-service duties included work as a heavy weapons infantryman.

The evidence described above tends to show a relationship between 
the Veteran's currently diagnosed bilateral hearing loss and his 
period of active service.  Presuming the credibility of the 
evidence for the sole purpose of determining whether the claim of 
entitlement to service connection for bilateral hearing loss 
should be reopened, the Board concludes that the evidence 
described above constitutes new and material evidence sufficient 
to reopen the Veteran's claim.  Thus, the claim is reopened.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for bilateral hearing loss has been presented; 
to this extent, the appeal is reopened.


REMAND

The Veteran contends that his currently diagnosed arthritis is 
related to service.  In the alternative, the Veteran alleges that 
the arthritis is secondary to service-connected frostbite 
residuals.  The Veteran also contends that his bilateral hearing 
loss is related to his period of active service, and specifically 
due to his duties as a heavy weapons infantryman.  

The Board first notes that the RO denied service connection for 
arthritis in a November 2004 rating decision on the basis that 
post service records did not show a diagnosis of arthritis.  A 
medical record dated within one year of that decision in February 
2005 shows DJD as an active problem.  Since this record is dated 
within one year of the November 2004 rating decision and 
constitutes new and material evidence as it shows the Veteran has 
a diagnosis of DJD, the rating decision is not final pursuant to 
38 C.F.R. § 3.156(b).  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2009).  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran has not been 
afforded VA examinations in the current case.  Accordingly, the 
Veteran should be provided a VA examination to determine the 
nature and etiology of the currently diagnosed arthritis and 
bilateral hearing loss disabilities and their relationship to 
service (or a service-connected disability), if any.

Additionally, the Veteran receives medical care through VA.  VA 
is required to make reasonable efforts to help the Veteran obtain 
records relevant to his claim, whether or not the records are in 
Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992). 
Therefore, the RO should request all VA medical records 
pertaining to the Veteran that date from September 2006 to the 
present.

The Veteran should also be provided with a duty-to-inform notice 
regarding his service connection claim for arthritis, to include 
as secondary to service-connected frostbite residuals, as well as 
his reopened service connection claim for bilateral hearing loss 
that complies with the Veterans Claims Assistance Act (VCAA).  
Thus, the RO should provide the Veteran with complete VCAA 
notification and inform him of the type of information and 
evidence needed to substantiate a service connection claims for 
arthritis and bilateral hearing loss on direct, presumptive, and 
secondary bases.  

Accordingly, the case is REMANDED for the following action:

1.  Send a duty-to-inform notice to the 
Veteran pursuant to the Veterans Claims 
Assistance Act.  The notice letter must 
provide information about the type of 
evidence necessary to establish service 
connection for arthritis and bilateral 
hearing loss on direct, presumptive, and 
secondary bases.  

2.  Associate with the claims folder relevant 
VA medical treatment records pertaining to 
the Veteran from September 2006 to the 
present.

3.  After Steps 1-2 are completed, make 
arrangements with the appropriate VA medical 
facility for the Veteran to undergo a VA 
joints examination to determine the nature 
and etiology of the Veteran's currently 
diagnosed arthritis.  The claims folder must 
be made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner should be conducted at this time, 
and included in the examination report.

Specifically, the examiner is asked to 
express an opinion as to whether it is at 
least as likely as not (i.e., 50 percent or 
greater possibility) that the currently 
diagnosed arthritis is related to the 
Veteran's period of active military service.  
In responding to this question, the examiner 
must consider the Veteran's reports of 
continuity of symptoms since discharge from 
service, if any.  

In the alternative, the examiner is also 
asked to express an opinion as to whether the 
Veteran's currently diagnosed arthritis is 
proximately due to, the result of, or caused 
by the Veteran's service-connected frostbite 
residuals.  If not, the examiner is then 
asked to express an opinion as to whether the 
Veteran's currently diagnosed arthritis is 
aggravated by (i.e., permanently worsened) 
his service-connected frostbite residuals.  
If so, the examiner is asked to state also 
whether any increase in severity of the 
arthritis was due to the natural progress of 
the arthritis.  If possible, the examiner 
should indicate the date of onset of the 
aggravation, and if this is not possible, the 
examiner should state as such.  The examiner 
must provide a complete rationale for any 
stated opinion.

4.  After Steps 1-2 are completed, make 
arrangements with the appropriate VA medical 
facility for the Veteran to undergo a VA 
audiology examination to determine the nature 
and etiology of the Veteran's currently 
diagnosed bilateral hearing loss.  The claims 
folder must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder has 
been reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner should be conducted at this time, 
and included in the examination report.

Specifically, the examiner is asked to 
express an opinion as to whether it is at 
least as likely as not (i.e., 50 percent or 
greater possibility) that the currently 
diagnosed bilateral hearing loss is related 
to the Veteran's period of active military 
service, and specifically to his in-service 
duties as a heavy weapons infantryman.  In 
responding to this question, the examiner 
must consider the Veteran's reports of 
continuity of symptoms since discharge from 
service, if any.  The examiner must provide a 
complete rationale for any stated opinion, 
and is also advised that the absence of a 
hearing loss disability at the time of 
discharge from service is not detrimental to 
the Veteran's claim. 

5.  Thereafter, the RO should ensure that the 
development above has been completed in 
accordance with the remand instructions and 
then readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain denied, 
the Veteran and his representative should be 
provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable laws and regulations 
considered pertinent to the issues currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


